DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Arguments
Applicant’s amendments, see “Applicant Arguments/Remarks”, filed, with respect to the rejection(s) of claim(s) 20-28 and 30-34 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, Examiner notes that argument that the biometric monitor is removably attached or removable from the strap is not commensurate with the scope of the claims. The claims merely require that a biometric monitor can be attached.
Upon further consideration, a new ground(s) of rejection is made in view of Nousiainen in view of Houlihan. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO Patent Application 2015181438 awarded to Nousiainen et al, hereinafter Nousiainen, in view of U.S. Patent 5577007 awarded to Houlihan (as cited on the IDS dated 10/24/2019), hereinafter Houlihan.
Regarding Claim 20, Nousiainen teaches a wrist strap for a biometric monitor (abstract), wherein the biometric monitor comprises a casing having a first surface (display cover 36) and a second surface opposite to the first surface (housing 20), the second surface comprising a biometric sensor area (aperture 30 containing optical sensor 31) located at a centre area of the second surface (Fig. 2B, aperture 30), the centre area having a diameter in the range of 5-20 mm (Fig. 3B, showing pivots 16 and 17 aligning with opposite ends of the center area, abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”), said strap comprising a frame arranged to receive the biometric monitor in the casing (abstract), the parts being located at two opposite perimeter side edges of the frame (Fig. 3B, pivots 16 and 17 on spacers 12 and 13), and thereby defining a rotation axis, the rotation axis extending in a first direction which is a perpendicular direction to the direction of the strap, wherein a perpendicular bisector of the rotation axis between the pair of parts is arranged to pass through the centre area of the second surface (Orientation of Fig. 1A vs 1B, Pg. 9, Lines 25-26, “The spacer elements may form an angle of about 110 degrees with the housing, for example about 100 degrees, or even about 90 degrees). Nousiainen does not teach wherein the strap comprises a frame in an aperture in the strap, the frame being connected to the strap via a pair of part enabling rotation movement of the biometric monitor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nousiainen, i.e. by making the strap/frame integral like in Houlihan, for the predictable purpose of allowing the device to better conform to the contours of the wrist (Houlihan abstract), and as merely making components integral does not provide an nonobvious addition over the prior art, and as shown in Houlihan this configuration is known in the art. 

Regarding Claim 21, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 20, as set forth in the rejection above, wherein the biometric monitor is attachable to the strap via two pair of parts enabling rotational movement of the biometric monitor (Fig. 1A and 1B, pivots 16 and 17 on spacers 12 and 13, Pg. 10, Lines 6-11, “On the strap side there may be only one axle 11 reaching from one side to the other side. Usually this axle 11 is inside a strap loop 48. The relatively smaller width of the second end 25 of the spacer element 12, 13, 14, 15 enables the connection to the strap 40 being relatively close to the skin of the user. This has an effect of enhancing the stability of the biometric monitor”), the parts of each pair of parts being located at two opposite perimeter side edges of the biometric monitor (Fig. 1A and 1B), the two pair of parts thereby defining two parallel rotation axes, wherein the perpendicular bisectors of the two parallel rotation axes between the two pairs of parts are arranged to pass through the centre area of the second surface (Orientation of Fig. 1A vs 1B, Pg. 9, Lines 25-26, “The spacer elements may form an angle of about 110 degrees with the housing, for example about 100 degrees, or even about 90 degrees”).



26. Regarding Claim 23, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 22, as set forth in the rejection above. Nousiainen does not teach wherein the distance of the of the two parallel rotation axes is in the range of 5-15 mm. Nousiainen does teach wherein the range is 10-30 mm (abstract).
27. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nousiainen, i.e. making the range 5-15 mm, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding Claim 24, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 22, as set forth in the rejection above, wherein the distance of the of the two parallel rotation axes is in the range of 10-20 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted 

Regarding Claim 25, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 22, as set forth in the rejection above, wherein the pair of parts comprises an elastomeric material (Pg. 8, Lines 10-11, “In one example the strap is made of stretchable or elastic material, such as canvas, rubber, silicone or combinations thereof”).

Regarding Claim 26, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 20, as set forth in the rejection above, wherein the strap comprises an elastomeric material (Pg. 8, Lines 10-11, “In one example the strap is made of stretchable or elastic material, such as canvas, rubber, silicone or combinations thereof”).

Regarding Claim 28, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 20, as set forth in the rejection above, wherein the diameter of the centre area is in the range of 8-15 mm, 10-15 mm, 12-14 mm, or 8-12 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”).

Regarding Claim 29, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 20, as set forth in the rejection above. Nousiainen does not teach wherein the diameter y of the sensor area is 1-3 mm smaller than the distance x of the two parallel rotation axes. However, Nousiainen does teach 
It would have been obvious to one of ordinary skill in the art before the effective filing date of to modify Nousiainen’s sensor diameter of the sensor area to 1-3 mm smaller than the distance of the two parallel rotation axes, as Nousiainen already knew to make the sensor area smaller than the size of the biometric housing and one of ordinary skill in the art would be aware of changing dimensions of a structure to suit the purpose of the device. 

Regarding Claim 30, Nousiainen modified by Houlihan makes obvious a biometric monitor (abstract) comprising a casing having a first surface (display cover 36) and a second surface opposite to the first surface (housing 20), the second surface comprising a biometric sensor area located at the centre area of the second surface (aperture 30 containing optical sensor 31), the centre area having a diameter in the range of 5-20 mm (Fig. 3B, showing pivots 16 and 17 aligning with opposite ends of the center area, abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”), wherein the biometric monitor is connected to the wrist strap of claim 20 (abstract, see rejection above).

Regarding Claim 31, Nousiainen modified by Houlihan makes obvious the biometric monitor of Claim 30, as set forth in the rejection above, wherein the strap comprises a frame (spacers 12-15) in an aperture in the strap containing the biometric monitor (housing 20), the frame being connected to the 

Regarding Claim 32, Nousiainen modified by Houlihan makes obvious the biometric monitor of Claim 30, as set forth in the rejection above, wherein the biometric sensor area comprises an optical sensor (Pg. 15, Lines 26-28, “In addition to heart rate, an optical sensor may be configured to monitor the user's respiration, heart rate variability, oxygen saturation (SpO.sub.2), blood volume, blood glucose, skin moisture and/or skin pigmentation level”).

Regarding Claim 33 Nousiainen modified by Houlihan makes obvious the biometric monitor of Claim 33, as set forth in the rejection above, wherein the biometric monitor is arranged to obtain a 

Regarding Claim 34, Nousiainen modified by Houlihan makes obvious the biometric monitor of Claim 20, as set forth in the rejection above, wherein the perpendicular bisector of the rotation axis between the pair of parts extends in a third direction which is perpendicular to the first direction and to a second direction, which second direction is perpendicular to the first direction (Examiner notes that this claim does not require rotation of the biometric monitor, merely that the perpendicular bisector extends in a third direction. All three of these directions are hypothetical and could be determined in any biometric monitor that rotates).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over WO Patent Application 2015181438 awarded to Nousiainen et al, hereinafter Nousiainen, in view of U.S. Patent 5577007 awarded to Houlihan, hereinafter Houlihan, further in view of US Patent Application 20140352023 awarded to Mordecai et al.
Regarding Claim 27, Nousiainen teaches the wrist strap of Claim 26, as set forth in the rejection above, wherein the elastomeric material is a silicone (Pg. 8, Lines 14-16).  Nousiainen does not teach wherein the strap contains one or more reinforcing parts embedded in the silicone.
However, in the art of wearable biometric monitors, Mordecai teaches using nylon reinforcement in the strap (Para. 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nousiainen by Mordecai, i.e. by reinforcing the silicone of Nousiainen’s strap by nylon as in Mordecai, for the predictable purpose of simply substituting one known strap type 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792